UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7511



BOOKER TALIFERIO HENDERSON,

                                               Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-591-2)


Submitted:   December 20, 2001              Decided:   January 24, 2002


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Booker Taliferio Henderson, Appellant Pro Se.  Linwood Theodore
Wells, Jr., Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Booker     Taliferio     Henderson     seeks   to   appeal   the   district

court’s   order   denying     relief   on    his    petition   filed    under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).                We have reviewed the

record and the district court’s opinion accepting the report and

recommendation of the magistrate judge and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss   the   appeal   on    the   reasoning      of   the   district   court.

Henderson v. Angelone, No. CA-00-591-2 (E.D. Va. Aug. 24, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                        DISMISSED




                                       2